         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 1 of 16




                            UNITED STATES DISTRICT COURT
                             DISTRICT OF MASSACHUETTS

                                                            Civil Action No. 16-12036-PBS
____________________________________
                                    )
DJAMEL OUADANI, on behalf of        )
himself and all others similarly situated,
                                    )
                                    )
      Plaintiff                     )
v.                                  )
                                    )
DYNAMEX OPERATIONS EAST, LLC, )
                                    )
      Defendant                     )
____________________________________)

                  PLAINTIFF’S MOTION FOR SUMMARY JUDGMENT

       This case arises from the Defendant’s misclassification of delivery drivers in

Massachusetts. Plaintiff Djamel Ouadani brought the case on behalf of himself and all others

similarly situated, pursuant to Fed. R. Civ. P. 23 and M.G.L. c. 149, § 150. Mr. Ouadani has

moved for class certification as to two claims: for misclassification under M.G.L. c. 149, § 148B

(Count I), and for violations of the payment of wages law, M.G.L. c. 149, § 148 (Count II). He

now moves for summary judgment as to liability under Count I, because Mr. Ouadani and other

members of the class were Dynamex’s employees as a matter of law.1

       Dynamex Operations East, LLC, now known as TForce Final Mile LLC, is a delivery

company. From mid-2014 through October 2016, it had a contract to perform deliveries for

Google Express, a business of Google Inc. that allows consumers to place online orders with

local stores for same-day delivery. To perform this work, Dynamex recruited over 100 drivers

like Mr. Ouadani. After Dynamex recruited, screened, and approved the drivers, they were



1
 Pursuant to the Court’s prior order, discovery as to class damages will occur following a
decision on class certification. (ECF Nos. 45-46).
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 2 of 16




directed by Dynamex to affiliate with one of Dynamex’s “master contractors,” who would then

serve as the conduit through which the drivers were paid. Dynamex, however, directed the day-

to-day work of the drivers.

       The claim for misclassification turns on the three-pronged test of M.G.L. c. 149, § 148B.

Under that test, the drivers were Dynamex’s employees unless Dynamex can prove all of the

following elements: (1) that the drivers were “free from control and direction in connection with

the performance of the service, both under his contract…and in fact,” (2) that the drivers’

services were “performed outside the usual course of business of [Dynamex],” and (3) that the

drivers were “customarily engaged in an independently established trade, occupation, profession

or business of the same nature as that involved in the service performed.” M.G.L. c. 149, §

148B.2 As discussed in more detail below, the undisputed facts demonstrate that Dynamex

cannot satisfy the first prong – also known as the “control” prong – so the class is entitled to

summary judgment in its favor as to liability under Count I.

                                               Facts

       Pursuant to Local Rule 56.1, this motion is accompanied by Plaintiff’s Statement of

Material Facts and its exhibits.3 Although that statement contains a more detailed set of facts and

record support, the principal facts are straightforward.



2
 Dynamex need not prove the second of these three prongs, because that prong is preempted
under federal law. DaSilva v. Border Transfer of MA, Inc., 296 F. Supp. 3d 389, 397 (D.Mass.
2017), citing Schwann v. FedEx Ground Packaging Sys., Inc., 813 F.3d 429, 442 (1st Cir. 2016).
3
  The exhibits to Plaintiff’s Statement of Material Facts are designated in this motion as “[Ex.
X].” Exhibit 3 to the Statement (a copy of Dynamex’s contract with Google, marked as
Deposition Exhibit 14) has been designated by Dynamex as confidential, subject to a
confidentiality stipulation between the parties. As a result, Mr. Ouadani is moving to file that
exhibit, along with the portion of Mr. Donovan’s deposition transcript discussing that exhibit,
under seal pending further order from the Court. Redacted copies of those exhibits are attached
to the Statement.
                                                  2
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 3 of 16




       Defendant Dynamex Operations East, LLC, now known as TForce Final Mile LLC4

(“Dynamex”), is a transportation company headquartered in Dallas, Texas. It has a branch office

in Wilmington, Massachusetts. In mid-2014, Dynamex entered into an agreement with Google

Inc. (“Google”) to provide delivery services for Google Express, requiring Dynamex’s

“representatives” to pick up packages from designated stores (such as Target, Walgreens,

Staples, etc.) and deliver them to designated drop-off locations, pursuant to designated

procedures. The agreement between Google and Dynamex imposed specific requirements on

how delivery work was to be performed, and Dynamex was responsible for ensuring that those

requirements were adhered to by its delivery personnel. Dynamex’s Wilmington office provided

services to Google Express in the Boston area until in or around November 2016, when Google

terminated the contract.

       Dynamex classified all drivers who performed delivery work for the Google account in

Massachusetts as independent contractors. In the beginning of the Google account, Dynamex had

direct contracts with drivers, but in or around October 2014, it implemented a system where it

used so-called “master independent contractors” (or “Master ICs”), who had drivers assigned to

them. Drivers who were assigned to Master ICs were referred to by Dynamex as “indirect

drivers.” Dynamex has identified over 100 individuals who performed Google Express services

in Massachusetts between July 16, 2014 and October 14, 2016 as such “indirect drivers.”

       Dynamex recruited drivers for the Google account through advertisements on Internet

sites such as Craigslist or Indeed. Those advertisements indicated, among other things: (1) that




4
  See Answer and Affirmative Defenses to Plaintiff’s Complaint and Jury Demand (ECF No. 44)
at p.1.

                                                3
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 4 of 16




Dynamex was looking for “independent contractors,” (2) that contractors needed their own

transportation, and (3) that a driver’s compensation would be “shift pay/no commission.” When

a potential driver contacted Dynamex, the driver was called into the Wilmington office to meet

with a Dynamex manager or managers. Dynamex had the prospective drivers fill out an

application and various forms, consent to a background and driving check, and submit to a drug

test. One of the forms that Dynamex required drivers to complete and sign was a contract

entitled, “Indirect Driver/Helper Deduction Agreement.” That agreement referred to drivers as

independent contractors.

        Before drivers could perform work on the Google account, Dynamex required them to go

through an orientation and training process. Dynamex issued drivers a scanner, called a “Socket”

scanner, and sometimes phones, as well. Dynamex also issued drivers badges and shirts that said,

“Dynamex.” At some point during the orientation or onboarding process, Dynamex provided a

new driver with a list of 3-5 Master ICs, and the driver would have to choose one with whom to

associate. Once Dynamex onboarded a new driver, it would notify Google about the driver, and

Google would issue an email address to the driver with the extension “dynamex.courier-

ops.com.”

        Once approved by Dynamex to perform work for Google, drivers would report their

available days and times directly to Dynamex. Dynamex then assigned drivers to specific shifts

based on Google’s needs. Shifts were set for specific times and durations, so drivers had to

conform to those specific shifts. Drivers were required to report to their assigned starting

location 15 minutes before their shift. Drivers were not permitted to log in until 5 minutes before

their shift or if they were not at their staging location. If Drivers failed to appear for a shift or

logged in late, Dynamex made deductions from the drivers’ payments.



                                                    4
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 5 of 16




       Once a driver logged in and began his shift, he or she was required to perform deliveries

in the specific order in which the deliveries were assigned, using the routes provided by Google.

Dynamex issued various directives to drivers. For example, drivers were prohibited from picking

up packages that were scheduled for later pick-ups. Drivers also were required by Dynamex to

maintain a certain appearance:

       You must be in Dynamex uniform when you are clocked in for a shift, you must have
       your shirt or jacket as well as your ID worn every day. Your car must have an
       empty/organized trunk and or cargo area, keep your vehicles clean inside and out, and
       greet everyone with a smile…these are all simple little things, but demonstrate that you
       are a professional who understands the importance of looking and behaving as such.

       Dynamex paid for a driver’s services on a weekly basis, as reflecting in weekly payment

statements issued for each driver. Dynamex sent the payments to the Master IC or Agent to

whom the driver was assigned, and the Master IC or Agent then paid the driver. Drivers were

paid at a fixed rate for a shift, regardless of how long the shift took to complete or how many

miles the driver drove.

       Dynamex made or passed along various deductions from a driver’s pay. Deductions were

made for items such as background investigations, uniforms, insurance, scanners, and radios.

Deductions also were made for “cargo claims,” which involved allegedly missed or damaged

deliveries. Deductions also were made if a driver clocked in late.

       Dynamex used a proprietary system called “DECS” (an acronym for Dynamex Enterprise

Courier Software) to maintain data about individual drivers. The DECS system contains, among

other things, personal information about drivers, dates of shifts performed by the driver, amounts

paid for shifts performed by the driver, and the purpose and amount of any deductions related to

the driver. DECS can be used to produce various reports about a driver, including a weekly




                                                 5
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 6 of 16




register that shows the number of shifts worked by a driver, the driver’s pay per shift, and

deductions from the driver’s pay.

       Google slso recorded detailed data about each driver’s shift, including the amount of time

worked, the number of deliveries performed, and the number of miles driven. As part of its work

for Google, Dynamex received regular reports from Google with data about various driver

performance metrics. Google was able to provide reports to Dynamex on request, including

reports showing the number of miles driven by a driver on any given shift. Dynamex also had

online access to Google data regarding driver work and performance.

                                             Argument

1.     Summary judgment standard.

       Summary judgment is appropriate when “there is no genuine dispute as to any

material fact and the movant is entitled to judgment as a matter of law.” Fed. R. Civ. P.

56(a). This test is “steeped in reality,” meaning that “conjectural or problematic” factual

disputes do not preclude summary judgment. Medina-Munoz v. R.J. Reynolds Tobacco

Co., 896 F.2d 5, 8 (1st Cir. 1990). Rather, the “evidence illustrating the factual

controversy . . . must have substance in the sense that it limns differing versions of the

truth which a factfinder must resolve.” Mack v. Great Atlantic and Pacific Tea Co., 871

F.2d 179, 181 (1st Cir. 1989). Either party may move for summary judgment on any part

of a claim or defense, including seeking partial summary judgment on liability while

leaving the matter of damages open for later proceedings. Id.; In re Vazquez Laboy, 647

F.3d 367, 375 (1st Cir. 2011) (“The opportunity for a plaintiff to present evidence on

damages after winning partial summary judgment on liability is a right so fundamental in

civil proceedings that it normally goes without saying”).



                                                  6
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 7 of 16




2.     The Massachusetts wage laws have been interpreted broadly to protect
       employee rights.

       Under Massachusetts law, it is well established that a court must interpret remedial

statutes broadly to accomplish their purposes. Psy-Ed Corp. v. Klein, 459 Mass. 697, 708 (2011)

(it is “an error,” when construing remedial statutes, to “imply [any limitations] where the

statutory language does not require it”). Based on this principle, the Massachusetts wage laws

must be construed liberally in favor of employees. Depianti v. Jan-Pro Internat’l, Inc., 465

Mass. 607, 620 (2013) (“remedial statutes such as the independent contractor statute are ‘entitled

to liberal construction.’”). For that reason, courts repeatedly have interpreted the wage laws in an

expansive manner to protect the rights of employees. See, e.g., id. at 619-25 (plaintiff need not

prove existence of contract to state claim for misclassification).5

       Section 148B is no less important than any other wage law, as demonstrated by the

structure, language, and history of that statute. In addition to putting the burden of proof on

presumptive employers to establish independent contractor status, the Legislature has amended

the law to further strengthen its provisions. See, e.g., 2004 Mass. Adv. Legis. Serv. 193, § 26

(making changes to strengthen section 148B, including (1) making it easier to establish



5
  See also Cook v. Patient Edu, LLC, 465 Mass. 548, 550-56 (2013) (rejecting employer’s
attempt to interpret Wage Act narrowly with respect to individual liability); Awuah v. Coverall
North America, Inc., 460 Mass. 484, 497-99 (2011) (requiring employee to pay for job violates
wage law); Camara v. Attorney Gen., 458 Mass. 756, 759 (2011) (chargebacks constitute
unlawful deductions under wage law); Somers, 454 Mass. at 591 (based on statute’s strict
language, a presumptive employer’s intent or good faith do not matter); DiFiore v. American
Airlines, Inc., 454 Mass. 486, 493 (2009) (interpreting term “service charge” in tips law to
protect wage earners from risk that employers may seek to use special contracts to avoid
compliance with statute); Elec. Data Sys. Corp. v. Attorney General, 454 Mass. 63, 70 (2009)
(rejecting employer’s attempt to read vacation pay provision narrowly); Mullally v. Waste Mgt.
of Mass., Inc., 452 Mass. 526, 531 (2008) (rejecting employer’s attempt to read overtime law
narrowly); Cooney v. Compass Group Foodservice, 69 Mass. App. Ct. 632, 638 (2007) (rejecting
employer’s attempt to read tips law narrowly).

                                                  7
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 8 of 16




individual liability by providing that “[a]ny entity and the president and treasurer of a

corporation and any officer or agent having the management of the corporation or entity shall be

liable for violations of this section” and (2) where prong two of section 148B(a) previously read,

“and such service is performed either outside the usual course of the business for which the

service is performed or is performed outside of all places of business of the enterprise,”

amendment deleted italicized language, making it more difficult for presumptive employers to

establish independent contractor status). In addition to the plain intent of the Legislature, the

Executive Branch has demonstrated its concern about the deleterious effects of independent

contractor misclassification through the creation of a Joint Task Force on the Underground

Economy and Employee Misclassification. See Exec. Order No. 499 (March 12, 2008), available

at http://www.mass.gov/governor/legislationeexecorder/executiveorder/executive-order-no-

499.html. In his Executive Order establishing the Joint Task Force, Governor Patrick explained

that the problems created by employee misclassification include exploitation of workers, unfair

competition, lost tax revenues, and harm to consumers. Id. These same concerns were explicitly

recognized by the Supreme Judicial Court in Somers, 454 Mass. at 592-93 (describing adverse

consequence of misclassification).

3.     The class is entitled to summary judgment as to their employment status, because
       Dynamex cannot satisfy the control prong of section 148B.

       There is no genuine dispute that the indirect drivers in the putative class provided

services to Dynamex. Indeed, the services that drivers provided to Dynamex – after being

recruited, screened, and trained by Dynamex – was what fulfilled Dynamex’s contractual

obligations to Google. To defeat the claim that they were misclassified as independent

contractors, therefore, Dynamex must prove each of the three prongs of § 148B:




                                                  8
         Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 9 of 16




        (1) the individual is free from control and direction in connection with the performance of
        the service, both under his contract for the performance of service and in fact; and

        (2) the service is performed outside the usual course of the business of the employer; and

        (3) the individual is customarily engaged in an independently established trade,
        occupation, profession or business of the same nature as that involved in the service
        performed.

M.G.L. c. 149, § 148B(a) (emphasis added). This test is conjunctive, so the Massachusetts

drivers were employees for purposes of the wage laws unless Dynamex can prove all three of the

prongs. Somers, 454 Mass. at 590-91 (“[U]nless [the defendant] were to prove at trial the three

criteria required to establish that the plaintiff was an independent contractor under G.L. c. 149, §

148B the plaintiff, as a matter of law, was an employee of [the defendant] even if he was not

hired as an employee.”) (emphasis in original).

        As a threshold matter, it does not matter whether an employee purportedly agreed or

acknowledged – by written agreement or otherwise – that he was an independent contractor.

Awuah v. Coverall North America, Inc., 707 F. Supp. 2d 80, 83-85 (D.Mass. 2010) (“regardless

of the agreement between the employer and the individual or the intent of the employer, if the

employer cannot satisfy the three prongs, the individual is an employee ‘[and to] this extent, §

148B is a strict liability statute....’”), citing Somers, 454 Mass. at 591 (other citations omitted).

See also Melia v. Zenhire, Inc., 462 Mass. 164, 170 (2012) (“An agreement to circumvent the

Wage Act is illegal even when ‘the arrangement is voluntary and assented to.’”), quoting

Camara., 458 Mass. at 760–761. As a result, it does not matter whether indirect drivers believed

they were working as an independent contractor, and it does not matter whether they

contractually agreed to work as an independent contractor.

        In order to prevail under the first prong of section 148B, Dynamex must show that the

indirect drivers were “free from [its] control and direction in connection with the performance of

                                                   9
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 10 of 16




the service, both under [the] contract for the performance of service and in fact.” M.G.L. c. 149,

§ 148B(a)(1). In DaSilva v. Border Transfer of MA, Inc., 296 F. Supp. 3d 389 (D.Mass. 2017),

this Court recognized that a defendant must prove two separate elements of this prong: “Due to

the conjunctive nature of this test, a company asserting that a worker is an independent

contractor must how that the individual was free from its control both as a matter of contract and

as a matter of fact.” Id. at 400 (emphasis in original).

       Because the Massachusetts unemployment statute uses a test that is nearly identical to the

independent contractor statute, compare M.G.L. c. 151A, § 2 with M.G.L. c. 149, § 148B(a), it is

useful to look to cases decided under the unemployment statute. See Massachusetts Attorney

General, An Advisory from the Attorney General’s Fair Labor Division on M.G.L. c. 149, §

148B, 2008/1 (“Advisory 2008/1) at 2-3 (“Massachusetts case law interpreting M.G.L. c. 151A,

s. 2 provides a useful guide to interpreting M.G.L. c. 149, s. 148B”). In Div. of Unemployment

Assistance v. Town Taxi of Cape Cod, 68 Mass. App. Ct. 426 (2007), the Appeals Court provided

the following description of a defendant’s burden under the control prong:

       The first part of the test examines the degree of control and direction retained by
       the employing entity over the services performed. The burden is on the employer
       to demonstrate that the services at issue are performed free from its control and
       direction. The test is not so narrow as to require that a worker be entirely free
       from direction and control from outside forces.

Id. at 434 (citations omitted). The principal question is whether the employer exercised any

control over the means and methods of the work performed. Athol Daily News v. Bd. of Review

of Div. of Employment And Training, 439 Mass. 171, 177-78 (2003) (“The essence of the

distinction … has always been the right to control the details of the performance … and the

freedom from supervision ‘not only as to the result to be accomplished but also as to the means

and methods that are to be utilized in the performance of the work.’”), quoting Maniscalco v.



                                                  10
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 11 of 16




Director of the Div. of Employment Sec., 327 Mass. 211, 212 (1951). See also Advisory 2008/1

at 3 (“To be free from an employer’s direction and control, a worker’s activities and duties

should actually be carried out with minimal instruction. For example, an independent contractor

completes the job using his or her own approach with little direction and dictates the hours that

he or she will work on the job.”).

       The undisputed evidence in this case demonstrates that Dynamex will be unable to satisfy

either element of the control prong. That conclusion follows from the undisputed fact that

Dynamex’s contract with Google required that Dynamex exercise control over its drivers. (Depo.

Ex. 14 [Ex. 3] at pp.1-6). Google plainly, and for obvious business reasons, wanted to ensure that

all of the drivers that Dynamex used to perform Google Express deliveries were performing

those deliveries using means and methods that comported with Google’s technology needs and

reputational concerns. Likewise, Dynamex obviously wanted to ensure that all the drivers it used

to perform Google Express deliveries did so in a way that kept its customer (Google) happy.

Dynamex had another good reason to control the work of drivers: from the perspective of

customers, delivery drivers were part of the Dynamex delivery business, as indicated by the

badges and uniforms worn by drivers, so Dynamex had an interest in protecting its own

reputation and goodwill.

       The contractual requirement that Dynamex exercise control over its drivers carried over

to the way that drivers were, in fact, controlled by Dynamex. After Dynamex recruited drivers

through public postings – on Craigslist, for example – it screened them though background

checks and drug tests. (Donovan Depo. [Ex. 2] at 50:12-18, 51:12-22; Ouadani Depo. [Ex. 6] at

34:21-35:1, 62:7-63:10). It required that drivers go through its orientation and training process.

(Donovan Depo. [Ex. 2] at 54:11-55:6; Ouadani Depo. [Ex. 6] at 41:17-42:12, 63:24-65:8). It



                                                11
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 12 of 16




issued drivers a specific piece of equipment necessary to perform the Google Express work,

called a “Socket” scanner. (Donovan Depo. [Ex. 2] at 56:4-21; Ouadani Depo. [Ex. 6] at 37:20-

38:1). It issued drivers a Dynamex-branded badge and uniform, both of which drivers needed to

wear. (Donovan Depo. [Ex. 2] at 52:2-16, 56:22-57:12, 126:1-13; Ouadani Depo. [Ex. 6] at

35:20-36:19; Depo. Ex. 1 [Ex. 7] at Document 1-3; Depo. Ex. 26 [Ex. 10]).

       After drivers were approved, outfitted, and ready to perform work, Dynamex assigned

drivers to specific shifts based on Google’s needs. (Donovan Depo. [Ex. 2] at 75:13-77:18;

Alwis Depo. [Ex. 12] at 27:11-28:17; First Int. Answers [Ex. 11] at 6-7; Depo. Ex. 1 [Ex. 7] at

Document 1-4). Shifts were set for specific times and durations, so drivers had to conform to

those specific shifts. (Depo. Ex. 1 [Ex. 7] at Document 1-5 at 3, Document 1-8). Drivers were

required to report to their assigned starting location 15 minutes before their shift. (Donovan

Depo. [Ex. 2] at 79:8-13). Dynamex issued directives to drivers that they were not permitted to

log in until 5 minutes before their shift or if they were not at their staging location. (Donovan

Depo. [Ex. 2] at 79:14-80:4; Depo. Ex. 1 [Ex. 7] at Document 1-5). If Drivers failed to appear for

a shift or logged in late, Dynamex made deductions from the drivers’ payments. (Donovan Depo.

[Ex. 2] at 114:3-116:21, 126:14-127:13; Depo. Ex. 1 [Ex. 7] at Document 1-13 at 2-7; Depo. Ex.

27 [Ex. 13]).

       Once a driver logged in and began his shift, he or she was required to perform deliveries

in the specific order in which the deliveries were assigned, and using specific routes. (Donovan

Depo. [Ex. 2] at 82:20-83:5, 168:22-169:4; Ouadani Depo. [Ex. 6] at 78:8-79:6). Dynamex

issued a directive to drivers that they were prohibited from picking up packages that were

scheduled for later pick-ups, stating, as an example, “If you go to Costco to pick up some parcel,

and notice that you have to go back to Costco later to pick-up additional parcels, there are no



                                                 12
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 13 of 16




exceptions, you are not allowed to pick-up the other parcels whether they are ready or not.”

(Depo. Ex. 1 [Ex. 7] at Document 1-7). Dynamex also issued a directive to drivers as to how they

were required to pick up parcels from particular stores. (Depo. Ex. 1 [Ex. 7] at Document 1-15).

During their shifts, drivers were issued additional directions or instructions by Dynamex

dispatchers in New York or managers in Massachusetts. (Donovan Depo. [Ex. 2] at 192:16-

193:17, 200:6-201:17; Alwis Depo. [Ex. 12] at 169:24-171:6; Ouadani Depo. [Ex. 6] at 66:13-

23; Depo. Ex. 27 [Ex. 14]).

       Dynamex required drivers to maintain a certain appearance:

       You must be in Dynamex uniform when you are clocked in for a shift, you must have
       your shirt or jacket as well as your ID worn every day. Your car must have an
       empty/organized trunk and or cargo area, keep your vehicles clean inside and out, and
       greet everyone with a smile…these are all simple little things, but demonstrate that you
       are a professional who understands the importance of looking and behaving as such.

(Depo. Ex. 1 [Ex. 7] at Document 1-9).

       Dynamex also required drivers to participate in additional training. (Donovan Depo. [Ex.

2] at 125:3-23; Ouadani Depo. [Ex. 6] at 96:5-19; Depo. Ex. 25 [Ex. 15]; Depo. Ex. 1 [Ex. 7] at

Document 1-6). As indicated in an email from Dynamex to drivers: “Everyone needs to

complete the Delivery Run Course, the Delivery re-attempt course, and the Temperature

Sensitive course. Even if you took the Delivery Run course in the past it has been updated to

include several new changes, so you must take it again.” (Depo. Ex. 1 [Ex. 7] at Document 1-6)

(emphasis in original). Ultimately, if drivers were not performing to certain standards, they

would “keep getting orientated” and could lose the right to get any further assignments.

(Donovan Depo. [Ex. 2] at 79:24-82:19).

       In Vargas v. Spirit Delivery & Dist. Svcs., Inc., 245 F. Supp. 3d 268 (D.Mass. 2017),

another court in this District ruled that the defendant in a similar case narrowly escaped summary



                                                13
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 14 of 16




judgment under the first prong of section 148B. Id. at 285. That result followed from the

defendant’s ability to offer sufficient evidence to rebut the plaintiff’s contentions “that [the

defendant] controlled when he was required to show up, how his truck was loaded, who

determined the route he followed and the order in which deliveries were made.” Id. This case is

different. Here, there is no dispute that indirect drivers were subject to control in all of these

ways – that is, among numerous other requirements, drivers were told when and where they

needed to show up; they were prohibited from loading future deliveries into their cars; and they

were required to follow specific orders and routes for their assigned deliveries.

       In short, given the undisputed evidence about its contractual requirements and its actual

exercise of control over drivers, Dynamex will be unable to prove the control prong of section

148B. As a result, the drivers in the class were Dynamex employees for purposes of the

Massachusetts wage laws.




                                                  14
        Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 15 of 16




                                          Conclusion

       For these reasons, Mr. Ouadani respectfully requests that the Court grant summary

judgment in favor of the class as to their status as employees of Dynamex.

                                            DJAMEL OUADANI, on behalf of himself
                                            and all others similarly situated,

                                            By his attorneys,

                                            /s/ Stephen Churchill
                                            Stephen Churchill, BBO#564158
                                            Hillary Schwab, BBO#666029
                                            Rachel Smit, BBO#688294
                                            FAIR WORK, P.C.
                                            192 South Street, Suite 450
                                            Boston, MA 02111
                                            617-607-3260
                                            steve@fairworklaw.com
                                            hillary@fairworklaw.com
                                            rachel@fairworklaw.com
Dated: October 14, 2018




                                               15
          Case 1:16-cv-12036-PBS Document 71 Filed 10/14/18 Page 16 of 16




                                   CERTIFICATE OF SERVICE

          I certify that on this date a copy of this document was served, by ECF, on all counsel or

record.



Dated: October 14, 2018                         /s/ Stephen Churchill
                                                Stephen Churchill




                                                  16
